Citation Nr: 0632433	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  05-26 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an effective date earlier than December 13, 
2000, for the award of a total rating for compensation based 
upon individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel

INTRODUCTION

The veteran served on active duty from March 1974 to July 
1985.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the Fort 
Harrison, Montana, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO effectuated the Board's grant 
of a total rating for compensation based upon individual 
unemployability and assigned an effective date of December 
13, 2000.

In January 2006,  the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims file.


FINDINGS OF FACT

1.  In an October 1996 rating decision, the RO denied a total 
rating for compensation based upon individual 
unemployability.  The veteran was notified of the 
determination and did not file a timely appeal.  

2.  On June 22, 1998, the veteran submitted a statement, 
which was a new claim for a total rating for compensation 
based upon individual unemployability.

3.  The facts establish that the veteran was unable to obtain 
or sustain gainful employment as of December 13, 2000.


CONCLUSION OF LAW

An effective date earlier than December 13, 2000, for the 
award of a total rating for compensation based upon 
individual unemployability, is not warranted.  38 U.S.C.A. 
§§ 1155, 5110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.340, 
3.341, 3.400, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005)) imposes obligations on VA in terms of its 
duty to notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in her 
possession that pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied for the most part by the February 2004 letter and 
the August 2005 statement of the case.  Initially, it must be 
noted that the claim for entitlement to an earlier effective 
date for the award of a total rating for compensation based 
upon individual unemployability is a downstream issues from 
the veteran's claim for entitlement to individual 
unemployability.  For example, the RO issued a VCAA letter in 
February 2004 in response to the veteran's claim for 
entitlement to individual unemployability.  The Board granted 
that benefit in a December 2004 rating decision, and the RO 
effectuated the award in January 2005.  The veteran has 
raised a new issue (earlier effective date), following the 
grant of the benefit sought.  In this type of circumstance, 
if the claimant has received a VCAA letter for the underlying 
claim and she raises a new issue following the issuance of 
the rating decision, here, a claim for an earlier effective 
date, the provisions of 38 U.S.C.A. § 5104(b) and § 7105(d) 
require VA to issue a statement of the case if the 
disagreement is not resolved.  

The RO issued a statement of the case in August 2005, wherein 
it provided the veteran with the regulation that addresses 
how effective dates are assigned.  Therefore, VA has met its 
duty to notify the veteran in connection with her claim for 
an earlier effective date.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473, 500-01 (2006) (Court found that VA had 
fulfilled its duty to notify when RO, following the 
submission of notice of disagreement regarding effective date 
assigned for service connection claim, issued a statement of 
the case that addressed what was necessary to achieve an 
earlier effective date for the service-connected disability).

The Board notes that its finding above that the February 2004 
letter "for the most part" satisfied the VCAA requirement 
is based upon a defect in the February 2004 letter.  At the 
time of that letter, the veteran had both a claim for service 
connection and individual unemployability pending.  The 
February 2004 letter informed the veteran only of the 
evidence necessary to substantiate a claim for service 
connection.  Thus, the letter failed to inform her of the 
evidence necessary to substantiate a claim for individual 
unemployability.  However, the Board finds that the veteran 
has not been prejudiced by this.  Specifically, it is clear 
that she has actual knowledge of the evidence necessary to 
substantiate the claim for individual unemployability.  She 
stated she was unable to work due to her service-connected 
disabilities, and at an RO hearing and a Board hearing, she 
argued that she met the schedular criteria for individual 
unemployability under 38 C.F.R. § 4.16(a).  Thus, there is no 
doubt that she had actual knowledge of the evidence necessary 
to substantiate a claim for individual unemployability.  

She also has actual knowledge of the evidence necessary to 
establish an earlier effective date.  She filed a claim for 
individual unemployability on June 22, 1998, and the RO 
awarded her that benefit as of December 13, 2000.  She argues 
that she should be awarded the June 1998 date because it is 
the date of her claim.  That is an argument that establishes 
her actual knowledge of the evidence necessary to 
substantiate the claim for an earlier effective date.  
Therefore, any error on the part of VA in failing to inform 
her of the evidence necessary to substantiate the earlier 
effective date claim is harmless.

As to informing the veteran of which information and evidence 
she was to provide to VA and which information and evidence 
VA would attempt to obtain on her behalf, in the February 
2004 letter, VA informed the veteran that it would make 
reasonable efforts to help her get the evidence necessary to 
substantiate her claim, but that she must provide enough 
information so that VA could request any relevant records.  
It told her that it was responsible for obtaining any 
evidence held by a government agency.  Finally, VA asked the 
veteran to provide it within any evidence or information she 
had pertaining to her claim.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman, 
19 Vet. App. 473, which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  In 
the present appeal, the VCAA notice to the veteran did not 
include the type of evidence necessary to establish a 
disability rating or effective date.  Despite the inadequate 
notice, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  
Specifically, the issue before the Board is not one of 
service connection but whether the veteran is entitled to an 
earlier effective date for the award of individual 
unemployability.  As stated above, she is clearly aware of 
how an effective date is assigned.  

VA has not obtained any records in connection with the claim 
for an earlier effective date; however, VA obtained VA 
medical records, private medical records, and medical records 
relied upon by the Social Security Administration for a 
disability claim she had submitted with them.  Regarding 
obtaining evidence in connection with the earlier effective 
date issue, the veteran has indicated that she has no other 
records.  VA did not provide the veteran with an examination 
in connection with her claim for an earlier effective date, 
as this issues would not warrant examinations.  See 
38 U.S.C.A. § 5103A(d)(2) (West 2002).  Specifically, a claim 
for an earlier effective date does not meet the statutory 
requirements for entitlement to a VA examination or medical 
opinion.  See 38 U.S.C.A. § 5103A(d)(2)(A) - (C) (West 2002); 
see also 38 C.F.R. § 3.159(c)(4)(A) - (C) (2006).

The Board therefore finds that VA has satisfied its duty to 
notify and the duty to assist pursuant to the VCAA.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 
3.159(b), 20.1102 (2005); Pelegrini II, supra; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.

II.  Earlier Effective Date

A total rating for compensation based upon individual 
unemployability was awarded to the veteran as of December 13, 
2000.  The veteran argues that she warrants an effective date 
of June 22, 1998, which was when she filed a new claim for 
individual unemployability.  At the January 2006 hearing, the 
veteran argued that VA's determination that she was able to 
work prior to December 13, 2000, was based on speculation and 
not any evidence of "real employment."  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2005) and 
38 C.F.R. § 3.400 (2006).  Unless specifically provided 
otherwise, the effective date of an award based on a claim 
for increase (which includes a claim for individual 
unemployability) shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor.  38 U.S.C.A. § 5110(a); see 38 C.F.R. 
§ 3.400.  An effective date for a claim for increase may also 
be granted prior to the date of claim if it is factually 
ascertainable that an increase in disability had occurred 
within one year from the date of claim.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1) and (2) (2006); see 
Harper v. Brown, 10 Vet. App. 125, 126 (1997).

Additionally, under 38 C.F.R. § 3.155(a) (2006), the veteran 
or a representative of the veteran can file an informal claim 
by communicating an intent to apply for one or more VA 
benefits.  The benefit sought must be identified, see Stewart 
v. Brown, 10 Vet. App. 15, 18 (1997), but need not be 
specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  See id.  Under 38 C.F.R. § 3.157(b) (2006), once a 
claim for compensation has been allowed, receipt of a VA 
outpatient or hospital examination or admission to a VA 
hospital will be accepted as an informal claim for increased 
benefits.  The date on the VA outpatient or hospital 
examination will be accepted as the date of claim.  Id.  

In cases where the schedular rating is less than 100 percent, 
a total disability rating may be assigned when the individual 
is unable to secure or follow a substantially gainful 
occupation as the result of service-connected disability, 
without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 
4.16 (2006).  Total disability ratings for compensation may 
be assigned when the disabled person is, in the judgment of 
the rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Disabilities resulting from common etiology or a single 
accident will be considered as one disability.  Id.  

When an RO is considering a rating increase claim from a 
claimant whose schedular rating meets the minimum criteria of 
section 4.16(a) and there is evidence of current service-
connected unemployability in the claimant's claims file or 
under VA control, evaluation of that rating increase must 
also include an evaluation of a reasonably raised claim for a 
total rating based on individual unemployability, and VA is 
required to adjudicate that claim.  Norris v. West, 12 Vet. 
App. 413, 418 (1999); see also Roberson v. Principi, 251 F.3d 
1378, 1384 (Fed. Cir. 2001). 

Initially, the Board notes that the veteran met the schedular 
criteria for individual unemployability as of April 9, 1996.  
As of that date, she had one disability ratable at 40 percent 
with other disabilities that brought her combined evaluation 
to 70 percent.  See 38 C.F.R. § 4.16(a).  Her service-
connected disabilities and the evaluations are as follows:

        Degenerative disc disease, lumbar spine		40 percent 
        Hysterectomy					30 percent
        History of avulsion fracture, T1-T8 with 
        fibromyalgia						20 percent 
        Duodenal ulcer					10 percent 
        Residual scars, left and right side of neck,
        status post skin tag removal			  0 percent 

The veteran is a college graduate with a bachelor's degree of 
fine arts in graphic design.  She had filed prior claims for 
individual unemployability, which were denied in November 
1995 and October 1996 rating decisions.  The veteran did not 
timely appeal those determinations, and thus they became 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2006).  The veteran submitted a notice of disagreement on 
June 22, 1998, disagreeing with the denial of individual 
unemployability in the October 1996 rating decision.  Because 
it was not timely filed, the RO properly construed it as a 
new, informal claim for entitlement to a total rating for 
compensation based upon individual unemployability.

The Board has carefully and thoroughly reviewed the evidence 
of record and finds that the preponderance of the evidence is 
against the grant of an effective date earlier than December 
13, 2000, for the award of a total rating for compensation 
based upon individual unemployability.  The veteran argues 
that she warrants an effective date of June 22, 1998, because 
that is the date of her claim, and she had been unable to 
work due to service-connected disabilities at that time.  In 
September 1998, following her informal claim, she submitted a 
VA Form 21-8940, Veteran's Application for Increased 
Compensation Based Upon Unemployability, wherein she 
indicated she had been unable to work as of May 1998 due to 
degenerative disc disease and fibromyalgia.  She reiterated 
at the June 2000 hearing before the Board that she attributed 
her inability to work to her musculoskeletal disabilities.  
However, here, while there was a claim for individual 
unemployability pending as early as June 22, 1998, the 
preponderance of the evidence at that time, and at any time 
until December 13, 2000, was against a finding that the 
veteran's service-connected disabilities had prevented her 
from securing or following a substantially gainful 
occupation.  

For example, in a January 1999 private examination report, 
the examiner, Dr. JR, noted the veteran reported multiple 
disabilities, such as fibromyalgia, severe pain and weakness, 
degenerative disc disease, carpal tunnel syndrome, migraine 
headaches, and blurred vision but that she felt her 
fibromyalgia was the main reason she was unable to work.  
This physician examined the veteran's musculoskeletal and 
neurological systems and concluded that the veteran was able 
to perform work-related activities with some degree of pain 
control from Acetaminophen or nonsteroidal anti-
inflammatories.

In a separate January 1999 evaluation for Social Security 
Administration benefits, a physician stated that the veteran 
could lift 20 pounds occasionally and 10 pounds frequently.  
She could stand or walk approximately 6 hours in an 8-hour 
day, and she could sit (with normal breaks) for approximately 
6 hours in an 8-hour day.  The physician noted the veteran 
had significant disk space narrowing at L5-S1 but no obvious 
spondylolisthesis.  He stated the veteran had full range of 
motion of all joints and good muscle strength and tone.  He 
found the veteran had no postural limitations.  The physician 
noted that the veteran's statements about being unable to 
walk long distance or stand for long periods of time were not 
supported by the medical evidence.  He stated that after 
consulting Dr. JR, the opinion was that she could do work-
related activities.  

In a May 1999 examination report, which had been conducted in 
connection with the veteran's claim for Social Security 
Administration disability benefits, the examiner conducted an 
orthopedic examination.  The veteran reported she would get 
pain in her back when someone would put pressure on it.  She 
stated she would limp after standing for two hours.  The 
veteran described getting tingling in her legs.  The examiner 
noted that the veteran's last job was that of a health care 
provider, which she had done for three years.  He added, 
"She last worked in May of 1998 as a health care provider 
and quit working at that time[,] as the client that she was 
caring for died."  

After examining her spine and lower extremities, the examiner 
stated that there was no evidence of any neurological 
compromise or deficits and that she had "excellent range of 
motion" of her back.  He noted that the radicular symptoms 
described by the veteran did not have any accompanying 
clinical findings to support her complaints.  He also noted 
that the clinical findings did not support a diagnosis of 
fibromyalgia.  He concluded that the veteran was "capable of 
doing most types of work except for those that would involve 
repetitive bending or heavy lifting, pushing or pulling."  
He added that none of the conditions alleged by the veteran 
would preclude her from being able to be gainfully employed 
based on her history and the medical findings.  These three 
medical opinions are evidence against the veteran's claim 
that she was unable to work prior to December 2000.  

The only evidence prior to December 13, 2000, that 
substantiates the veteran's assertions that she was unable to 
obtain and sustain gainful employment due to service-
connected disabilities are the veteran's own statements.  She 
has alleged that a determination that she was able to work is 
based upon speculation because she did not have a job between 
May 1998 and December 2000.  While that appears to be true 
(that she was not working between May 1998 and December 
2000), as noted by the RO, being unemployed is not equivalent 
to being unemployable.  The veteran reported to a physician 
that she had stopped working in May 1998 because the person 
she was taking care of had died.  That is not indicative of 
her quitting her job because her service-connected 
disabilities prevented her from sustaining employment.  Her 
VA Form 21-8940 indicates she worked there from February 1997 
to April 1998, which is more than one year.  The veteran has 
a bachelor's degree in graphic design.  She has stated that 
the State of Montana did not have many jobs for a graphic 
designer.  That is not the standard upon which VA bases its 
determination of whether a claimant is unable to obtain or 
sustain employment.  Rather, it is whether the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  It 
need not be an occupation specifically incorporating her 
graphic designing education.

Thus, while the veteran asserts that she was unable to obtain 
and sustain employment prior to December 13, 2000, the 
opinions made by medical professionals outweigh her 
assertions.  These physicians had an opportunity to examine 
the veteran and determine the severity of her disabilities.  
The veteran has admitted that it is her musculoskeletal 
disabilities that affect her ability to work.  Her 
hysterectomy has no impact on such ability.  See October 29, 
2002, VA outpatient treatment report wherein examiner states, 
"There is no apparent residual or disability from her 
hysterectomy."  Additionally, she has not complained of 
symptoms associated with a duodenal ulcer.  It is the 
musculoskeletal disabilities that each of the examiners 
evaluated when determining that the veteran was able to 
conduct work-related activities.  Thus, these evaluations 
were based upon the same disabilities that the veteran 
asserts caused her to be unable to work.

In a letter, dated December 13, 2000, a VA physician stated 
that the veteran suffered a variety of medical problems 
including vascular headaches, back pain, and possibly early 
multiple sclerosis.  She added that in spite of the multiple 
sclerosis, which diagnosis had not been confirmed, the 
veteran would "probably not be able to sustain employment."  
She added that the veteran's back pain, due to degenerative 
joint disease and spondylolisthesis prohibited her from many 
daily work activities and would limit her employment.  It was 
these findings in the letter upon which the RO determined the 
effective date for the award of a total rating for 
compensation based upon individual unemployability.  The 
Board finds that RO's assignment of an effective date of 
December 13, 2000, for the award of a total rating for 
compensation based upon individual unemployability, is 
consistent with both the facts and the governing legal 
authority.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

It must be noted that the Social Security Administration 
denied the veteran's claim for disability benefits in 
February 2000.  She appealed the decision.  The veteran was 
subsequently in an automobile accident on March 29, 2001, 
wherein she fractured her right proximal humerus and 
developed a dysvascular arm.  In a May 2001 opinion, a 
physician stated that the veteran's original allegations of 
probable fibromyalgia , degenerative joint disease, and 
vascular headaches did not and "do not" significantly 
impact her capability to work.  He noted, however, that she 
was in a car accident on March 29, 2001, which resulted in 
new and additional limitations to her original allegations.  
The physician added that the veteran's right arm was 
"severely injured."  Social Security Administration awarded 
disability benefits as of March 29, 2001.  This is further 
evidence that the veteran's service-connected musculoskeletal 
disorders did not cause the veteran to be unable to obtain or 
sustain substantial gainful employment.  The December 2000 
letter allowed VA to resolve reasonable doubt in the 
veteran's favor and establish a factually ascertainable date 
that her disabilities had increased to the point of 
preventing her from working.  Prior to that time, the 
preponderance of the evidence was against a finding that she 
was unable to obtain and sustain gainful employment due to 
service-connected disabilities.

In this case, the date of claim (June 1998) is prior to the 
date entitlement arose (December 2000).  Entitlement arose on 
December 13, 2000, when a VA examiner stated the veteran 
would "probably not be able to sustain employment."  The 
statute says the effective date for a claim for increase will 
be based upon the facts found but will not be earlier than 
date of claim.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 
(effective date in claim for increase will be date of claim 
or date entitlement arose, "whichever is later").  The 
Board finds that the facts in this case establish that on 
December 13, 2000, the veteran was unable to secure or 
maintain substantially gainful employment due to service-
connected disabilities.  The date entitlement arose is later 
than the date of claim, and thus it is the controlling 
effective date under the factual circumstances of this case.  
See id.  If the veteran submitted an informal claim for 
individual unemployability between October 1996 (the rating 
decision that denied individual unemployability) and the June 
1998 claim, that would not change the outcome of the case, as 
the date would still precede the date entitlement arose.  See 
id.  For the reasons stated above, the Board finds that the 
preponderance of the evidence is against a finding that the 
evidence prior to December 13, 2000 established she was 
unable to secure or maintain substantial gainful employment 
due to the service-connected disabilities.  

Because the Board has found that facts in the record 
establish that entitlement arose after the date of claim, the 
application of the provisions under 38 U.S.C.A. § 5110(b)(2) 
and 38 C.F.R. § 3.400(o)(2) is not warranted.  Harper, 
10 Vet. App. at 126-27 (Court held that 38 U.S.C.A. 
§ 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only 
where the increase precedes the claim).

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against an 
effective date earlier than December 13, 2000, for the award 
of a total rating for compensation based upon individual 
unemployability.  The benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55. 


ORDER

An effective date earlier than December 13, 2000, for the 
award of a total rating for compensation based upon 
individual unemployability is denied.



_______________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


